t c summary opinion united_states tax_court bill l and nancy l turner petitioners v commissioner of internal revenue respondent docket no 18298-99s filed date bill l turner pro_se stephen p baker for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463' in effect at the time petitioners filed the petition the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_665l1 a of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure with respect to petitioners’ federal_income_tax after a concession by petitioners the issues for decision are whether petitioners are entitled to deduct a loss pursuant to sec_165 on the sale of their former residence in and whether petitioners are liable for the accuracy-related_penalty for some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in wasilla alaska background in petitioners purchased a house located pincite belair drive in anchorage alaska the belair property for dollar_figure from date to date petitioners’ principal_residence was the belair property in date petitioners purchased approximately acres of land in wasilla alaska the wasilla property on date petitioners listed the belair property for sale with fortune properties fortune petitioners’ real in their reply brief petitioners concede that they are liable for the addition_to_tax pursuant to sec_6651 - - estate agent from fortune suggested that the belair property would have a better chance of selling and would sell fora higher price if petitioners renovated and upgraded the belair property the suggested repairs and upgrades included replacing the carpeting and painting the house petitioners however decided to list the belair property for sale as is for dollar_figure and forgo renovating the belair property the listing agreement gave fortune the exclusive right to sell the belair property and ran until date petitioners’ plan was to sell the belair property as a personal_residence so that they could live elsewhere in date petitioners moved out of the belair property and into a house located on the wasilla property the listing with fortune expired without a sale petitioners did not relist the belair property when the listing expired because they planned to renovate and upgrade the belair property in order to make it more marketable from june through date petitioners upgraded and refurbished the belair house in order to make it easier to sell petitioners replaced carpets throughout the house added tile floor to the entryway installed new kitchen counter tops removed wallpaper throughout the house installed new vinyl fortune did not handle rental listings - flooring repaired drywall and painted the interior and exterior of the house around date petitioners decided to sell the belair property regardless of market conditions petitioners listed the belair property with jack white realty for dollar_figure within week petitioners received a full-price offer on date the sale closed the settlement sheet for the sale of the belair property reflected that the purchasers paid an extra dollar_figure for l-week’s early occupancy petitioners never placed a sign in front of the belair property nor ran any newspaper advertisements listing it for rent furthermore the renovation of the belair property prevented it from being rented by the time petitioners could have rented the belair property petitioners had decided to get rid of the belair property petitioners never rented the belair property and it remained unoccupied until the new owners moved in on or about date in date petitioners met with their tax accountant fred m strand to discuss their tax_liability for mr strand and petitioners discussed the sale of the belair property and mr strand’s opinion was that they had converted the property for more than years petitioners met with their tax accountant at the end of the year to help prepare their taxes for that year - - to business property and the loss on the sale was a business loss mr strand prepared petitioner’s return petitioners relied on mr strand’s tax_advice in the preparation of their return petitioners reported the dollar_figure they received on the sale of the belair property for l1-week’s early occupancy on schedule e supplemental income and loss of their return as rental income from the belair property petitioners also reported a dollar_figure loss on the sale of the belair property on form_4797 sales of business property which they attached to their return petitioners filed their joint federal_income_tax return on date discussion rt loss on sale of the belair property deductions are a matter of legislative grace and petitioners have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 sec_165 limits the deduction for losses pursuant to sec_165 by individuals to losses_incurred in a trade_or_business cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date petitioners do not contend that their examination began after date or that sec_7491 is applicable to their case losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business if such losses arise from fire storm shipwreck or other_casualty or from theft it is a long-settled principle that a loss incurred by a taxpayer on the sale of his or her personal_residence is not deductible except where prior to the sale the taxpayer has abandoned the use of the property as his or her personal_residence and has converted it to profit inspired use 45_tc_501 6_tc_488 sec_1_165-9 and b income_tax regs petitioners concede that the dollar_figure listed on their settlement sheet was additional income paid to them by the purchasers incident to the sale of the belair property and not rent petitioners argue however that they otherwise appropriated the belair property to income-producing purposes see sec_1_165-9 income_tax regs for a conversion of use to have occurred petitioners’ use of the belair property would have to have shifted from a personal_use to a business or profit--oriented purpose permitted under sec_165 henry v commissioner tcmemo_1983_277 in we note that rent paid as an interim measure until the sale of a personal_residence is completed is insufficient to convert a personal_residence to income-producing property dawson v commissioner tcmemo_1972_4 - 54_tc_1298 the court set forth a number of factors to be considered to determine whether a personal_residence had been converted to property_held_for_the_production_of_income in the case at bar the relevant factors are petitioners actually occupied the belair property as their personal_residence the belair property was not occupied from the time petitioners moved out of it until its subseguent sale and therefore was potentially available to petitioners for their personal_use throughout this period and the belair property was unavailable for rent due to the renovation and by the time petitioners could have rented the belair property they had decided to get rid of the belair property ’ id henry v commissioner supra merely offering the property for sale does not necessarily convert it into property_held_for_the_production_of_income newcombe v commissioner supra pincite placing property on the market for immediate sale at or shortly after the time it is abandoned as a residence will ordinarily be strong evidence that a taxpayer is not holding the property for postconversion appreciation in value id pincite under such circumstances only a very exceptional situation will permit a finding that the ’ furthermore even if petitioners had attempted to rent the belair property as they claimed unsuccessful efforts to rent property have been held to be insufficient to accomplish a conversion 123_f2d_707 2d cir 12_tc_34 --- - taxpayer converted the property to income-producing purposes id we conclude that petitioners have failed to establish that they converted their former residence the belair property to income-producing purposes accordingly the loss on its sale is not deductible under sec_165 il sec_6662 a pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs reasonable and good_faith reliance on the advice of an accountant may offer relief from the imposition of the penalty id 469_us_241 petitioners agree with respondent that they reported the dollar_figure on the wrong schedule however petitioners’ accountant was the --- - one who decided to place the dollar_figure on schedule e furthermore mr turner testified and a letter dated date from mr strand confirmed that petitioners deducted the loss on the sale of the belair property on their tax_return based on mr strand’s advice that petitioners had converted the belair property to business property and the loss on the sale was a business loss we think the foregoing circumstances meet the standard established in united_states v boyle supra pincite where the supreme court stated when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice we conclude that petitioners made a reasonable effort to obtain advice with respect to the tax treatment of their sale of the belair property and therefore they are not liable for the sec_6662 penalty to reflect the foregoing decision will be entered for respondent as to the deficiency and the addition_to_tax pursuant to sec_6651 a and for petitioners as to the penalty pursuant to sec_6662
